Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered May 5, 2015. The order, among other things, granted petitioners’ motion for attorneys’ fees and costs and denied respondents’ cross motion to disgorge fees.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying that part of the motion seeking attorneys’ fees and costs, and as modified the order is affirmed without costs, and the matter is remitted to Supreme Court, Erie County, for a determination of reasonable attorneys’ fees and costs in accordance with the same memorandum as in Matter of HSBC Bank USA, N.A. (Campbell) ([appeal No. 1] 150 AD3d 1661 [2017]).
Present—Centra, J.P., Lindley, Curran and Scudder, JJ.